El Juez Asociado Sr. Hutchison,
emitió la opinión del. tribunal.
*950Al proeederse a la partición de bienes, cierta finca rús-tica fné adjudicada a Carlos Alfonso Cardona Ruíz como he-redero de su difunto padre. Nueve años después el hijo ob-tuvo la aprobación judicial de su título posesorio y de una orden de la corte para su inscripción en el registro de la propiedad.
El registrador denegó su inscripción por el fundamento de “no constar que se hayan cumplido las formalidades que disponen los artículos 372 y 379 del Código Político.” La ley aplicable al caso es el capítulo 3 del Código Político tal como regía en el año 1911 en que murió el padre del recu-rrente y se hizo la partición. El artículo primero de ese capítulo (artículo 368) prescribe que estarán sujetos a una contribución de herencia todos los bienes que en dicho ar-tículo se describen que se trasmitieren en cierta forma que se especifica a cualquier persona que no sea la “esposa, hijo, nieto o persona legalmente reconocida como hijo adoptivo del fallecido.”
El artículo 372 determina que será deber de todo admi-nistrador, albacea fideicomisario, trasmitir al Tesorero de Puerto Rico cierta’ notificación y con dicha notificación se trasmitirá adjunto “un recibo de contribución, en prueba de que se ha pagado por entero sobre dichos bienes la propie-dad impuesta por este título: # * * ”
El artículo 377 prescribe que el administrador de cuales-quiera bienes sujetos a la contribución antedicha, deducirá la contribución correspondiente de cualquier parcela o parte en la distribución de dichos, bienes que se paga en efectivo, y por cualquier parcela, parte o legado que no esté en efec-tivo, exigirá el pago de la contribución correspondiente a la persona o personas a quienes ’ dicha parcela, parte o le-gado corresponda y no “pagará o entregará legado determi-nado ni bienes sujetos -a dicha contribución a persona al-guna, hasta después de haber cobrado la contribución que corresponda y en caso de que dicho legatario o beneficiario no efectuase o negase el pago de la misma se venderán por *951el administrador, albacea, o fideicomisario el legado deter-minado o bienes o la parte de ellos que fuere necesaria en subasta pública. * * * ”
El artículo 378 dispone que será obligación del Tesorero expedir recibos especiales al administrador, albacea, o fidei-comisario o persona que administre dichos bienes sujetos a la contribución prescrita,- al pagarse dicha contribución so-bre dichos bienes, para que se utilicen dichos recibos en el •traspaso de los bienes de la manera que más adelante se dispone.
El artículo 379 prescribe que ningún tribunal aprobará la división o distribución de los bienes de ningún fallecido ni permitirá la liquidación final de las cuentas de ningún ah bacea, administrador, fideicomisario o persona que adminis-tre cualesquiera bienes, a menos de haberse presentado el recibo o los recibos especiales, según lo dispone el artículo 358 y ningún notario expedirá, 'autorizará o certificará ins-trumento alguno, de sentencia,' división o distribución, ena-genación o hipoteca de bienes, a menos de haberse presen-tado dicho recibo o recibos y ningún registrador inscribirá en ningún registro a su cargo instrumento alguno ni fallo, sentencia o auto judicial autorizado, dictado o admitido en relación con la división, distribución o entrega de dichos bienes, a menos de haberse presentado el recibo o recibos expedidos por el Tesorero.
En el caso de Calder et al v. El Registrador, 17 D. P. R. 4, que fue uno en el cual estaba envuelta una cuestión algo semejante aunque de ningún modo idéntica, esta Corte re-solvió, y nos referimos al sumario de dicho caso, que apa-reciendo satisfecha la contribución devengada en relación con la partición de la herencia del padre del recurrente, la participación de éste era inscribible sin perjuicio de lo que proceda al solicitarse la inscripción de las operaciones re-ferentes a la partición de la herencia de Enriqueta Calder.
Asimismo- en el caso de Rovira v. El Registrador, 21 D. P. R. 415, en cuya nota denegatoria el registrador se negó-*952a inscribir ciertos procedimientos sobre partición de bienes por no haberse presentado ninguna contribución de herencia, recibo o certificado de exención, fué revocada por el funda-mento de que los herederos comprendidos en aquel caso compuestos de los hijos y la viuda del difunto, estaban exentos por los preceptos del artículo 368 del Código Polí-tico del pago de la contribución de herencia.
Los hechos en el presente caso hacen que quede com-prendido en el fundamento que tuvo la corte (ratio deci-dendi) en los casos de Calder y Eovira, y como en el de Rovira v. El Registrador, son suficientes para establecer la diferencia que existe entre estos casos y el de Días v. El Registrador, 20 D. P. R. 413.
Los casos de Blanco v. El Registrador, 27 D. O. R. 961, y Riefkohl v. El Registrador, idem 970, ambos envuelven la interpretación de la ley de 1916 titulada “Ley para enmen-dar el Capítulo III, Título IX, del Código Político de Puerto Eico, ’ ’ la cual modificó en cierto modo la forma y lenguaje, así como la substancia de los preceptos legales interpreta-dos por esta Corte en los casos anteriores a que se ha hecho referencia, no siendo por tanto de aplicación a este recurso.
La nota recurrida debe ser revocada.

Revocada la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.